Case 1-21-40360-ess            Doc 84      Filed 05/21/21   Entered 05/21/21 12:22:37




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------x
 In re:

 Nicole Cumberbatch
 aka Nicole Cumberbatch-Cox
 dba Gloria’s In & Out III
 dba Gloria’s In & Out 3,                                          Chapter 7
                                                             Case No. 1-21-40360-ess

                                    Debtor.
 -------------------------------------------------------x

                                CERTIFICATE OF SERVICE

         I, Debra Kramer, hereby declares that on May 19, 2021, I served a true

 and correct copy of the (i) Notice of Trustee’s Motion for Entry of an Order

 Extending Time to Object to the Debtor’s Discharge and File a Motion to

 Dismiss, and (ii) Trustee’s Motion for Entry of an Order Extending Time to

 Object to the Debtor’s Discharge and File a Motion to Dismiss, with exhibit A,

 upon the following persons by first class mail:

                        Office of the United States Trustee
                        Eastern District of New York (Brooklyn Office)
                        U.S. Federal Office Building
                        201 Varick Street, Suite 1006
                        New York, NY 10014
                        Attn: Rachel Wolf, Esq.
                              Trial Attorney

                      Nicole Cumberbatch
                      aka Nicole Cumberbatch-Cox
                      dba Gloria’s In & Out III
                      dba Gloria’s In & Out 3
                      1553 Eastern Parkway
                      Brooklyn, NY 11233
                      The Law Firm of Ravi Batra, P.C.
                      The Batra Building
                      142 Lexington Avenue
                      New York, New York 10016
                      Attn: Ravi Batra, Esq.
Case 1-21-40360-ess       Doc 84     Filed 05/21/21     Entered 05/21/21 12:22:37




                   Attn: BMW Financial Services NA, LLC Department
                   AIS Portfolio Services, LP
                   Account: XXXXXX0259
                   4515 N. Santa Fe Ave. Dept. APS
                   Oklahoma City, OK 73118

                   Attn: BMW Financial Services NA, LLC Department
                   AIS Portfolio Services, LP
                   Account: XXXXXX0608
                   4515 N Santa Fe Ave. Dept. APS
                   Oklahoma City, OK 73118

                   Attn: BMW Financial Services NA, LLC Department
                   AIS Portfolio Services, LP
                   Account: XXXXXX2023
                   4515 N Santa Fe Ave. Dept. APS
                   Oklahoma City, OK 73118
                   Daimler Trust
                   c/o BK Servicing, LLC
                   PO Box 131265
                   Roseville, MN 55113-0011
                   Attn: Ed Gezel, Agent

                   The Rambadadt Law Office
                   20 W. 20th Street-2nd Floor
                   New York, New York 10011
                   Attn: Robert Rambadadt, Esq.



 at the addresses designated by said parties for that purpose by depositing a true

 copy of same in a postpaid properly addressed wrapper in an official depository

 under the exclusive care and custody of the United States Postal Service.

 Dated: East Hampton, New York
        May 19, 2021


                                                     _/s/ Debra Kramer______
                                                        Debra Kramer




                                          2
